NUMBER 13-21-00288-CV

                    COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI – EDINBURG


CASTINE MCILHARGEY AND
JODY MCINTYRE, INDIVIDUALLY,
AND DERIVATIVELY ON BEHALF OF
A+ PRO RECOVERY AND TOWING, LLC,                      Appellants,

                                 v.

ERIK M. HAGER, JASON RIOS,
EDUARDO PENA, JOANNA PENA,
AND SOUTH PADRE TOWING AND
RECOVERY, LLC,                                         Appellees.


            On appeal from the 107th District Court
                 of Cameron County, Texas.


                           ORDER

        Before Justices Benavides, Longoria and Tijerina
                       Order Per Curiam
      Appellants Castine McIlhargey and Jody McIntyre, Individually, and Derivatively

on Behalf of A+ Pro Recovery and Towing, LLC have filed a pro se “Plaintiffs’ Notice of

Accelerated Appeal and Request for Emergency Stay” in this cause. Appellants allege

that the trial court has found them in contempt and has issued an order regarding the

issuance of a writ of attachment in this case. They request that we stay the underlying

case and the execution of judgments and orders signed since the inception of this appeal

on or about September 7, 2021.

      The Court requests that appellees, Erik M. Hager, Jason Rios, Eduardo Pena,

Joanna Pena, and South Padre Towing and Recovery, LLC, file a response to the

foregoing motion within ten days from the date of this order. In the interim, the Court

grants appellants’ request for emergency stay. We order all trial court proceedings and

the execution of judgments and orders signed since the inception of this appeal on or

about September 7, 2021, to be stayed pending further order of this Court.


                                                                   PER CURIAM


Delivered and filed on the
18th day of November, 2021.




                                           2